EXHIBIT 10.1

 

TENNESSEE COMMERCE BANCORP, INC.

DEFERRED COMPENSATION PLAN

 

Effective August 1, 2010

 

I.              NAME AND PURPOSE

 

Tennessee Commerce Bancorp, Inc. (the “Company”) has established the Tennessee
Commerce Bancorp, Inc. Deferred Compensation Plan (the “Plan) to provide for
deferred compensation for certain employees and other service providers of the
Company and its Affiliates and to attract and retain persons of outstanding
competence.  The Plan is an unfunded plan of deferred compensation providing
benefits on an individual account basis.  The Plan is intended generally to
cover a select group of management or highly compensated employees, within the
meaning of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, or individuals who
are providing services to the Company or its Affiliates as independent
contractors, and is intended to be exempt from Parts 2, 3 and 4 of Title I of
ERISA.  The Plan shall continue indefinitely until it is terminated by an
amendment permissible under Section 7.3.

 

The Plan is established and maintained by the Company in a manner intended to be
consistent with the requirements of section 409A of the Code and Treasury
Regulations promulgated thereunder so that compensation income is deferred until
the time of inclusion that is elected or otherwise specified herein.   The Plan
shall be operated in compliance with section 409A of the Code and the Treasury
Regulations promulgated thereunder.

 

II.            DEFINITIONS

 

When used in this Plan, the following terms will have the meanings set forth
below:

 

2.1           Account means the bookkeeping entry maintained on the books of the
Company to account for credits of deferred compensation and other amounts
specified under Article III. The Account shall not be connected to any
particular fund or asset.

 

2.2           Affiliate means any subsidiary of the Company or any other
business entity that is substantially owned or controlled by the Company,
directly or indirectly.

 

2.3           Beneficiary means the individual or individuals designated
pursuant to Section 6.4; provided, however, that if a Participant is married at
the time of death, the Participant’s spouse shall be the Beneficiary unless the
spouse has consented in writing and in accordance with procedures established by
the Committee to the designation of another Beneficiary.

 

2.4           Board means the Board of Directors of the Company.

 

2.5           Change in Control means a “change in control event” of the Company
as described in the default definition in section 1.409A-3(i)(5) of the Treasury
Regulations.

 

2.6           Code means the Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------


 

2.7           Committee means the committee that is designated by the Board as
the “compensation committee” or otherwise designated to administer the Plan;
provided that in the absence of a compensation committee or a designation of a
committee for this purpose, the full Board shall be the Committee.  The
Committee may delegate some or all of its administrative authority to a person
or committee.  After the occurrence of a Change in Control, the members of the
Committee shall continue to be the individuals who were Committee members
immediately prior to the Change in Control.

 

2.8           Company means Tennessee Commerce Bancorp, Inc. and any successor.

 

2.9           Contribution means an amount that is credited to a Participant’s
Account as the result of a Deferral election pursuant to Section 3.2 or as the
result of amounts credited by the Company pursuant to Section 3.3. A
Contribution may, but need not, be represented by a deposit by the Company to a
grantor trust or fund established by the Company to satisfy its liabilities
hereunder.

 

2.10         Deferral means a portion of a Participant’s compensation and/or
bonus earned in a certain period that a Participant has elected to receive at a
later date pursuant to the terms of this Plan.

 

2.11         Disability means that, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, the
Participant is (i) unable to engage in any substantial gainful activity or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant’s
employer.

 

2.12         Eligible Individual means an employee or service provider who
satisfies the eligibility requirements of Section 3.1 and is identified on
Exhibit A hereto.

 

2.13         ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.14         Participant means an Eligible Individual who is credited with an
allocation to an Account or has made a Deferral election pursuant to
Section 3.2.

 

2.15         Plan Year means the 12-consecutive-month period beginning on
January 1 of each year, except that the first Plan Year shall begin on August 1,
2010, and end on December 31, 2010.

 

2.16         Separation from Service means a “separation from service” with the
Company and its Affiliates pursuant to the default definition in section
1.409A-1(h) of the Treasury Regulations.

 

2.17         Stock means the common stock of the Company, $0.50 par value per
share.

 

--------------------------------------------------------------------------------


 

III.           ELIGIBILITY AND BENEFIT ACCRUALS

 

3.1           Eligibility. Eligibility for participation in the Plan is limited
to service providers of the Company and its Affiliates who are: (i) members of a
select group of management or highly compensated employees of the Company or its
Affiliates, within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, or individuals who are providing services to the Company or its
Affiliates as independent contractors, and (ii) designated by the Committee to
participate in this Plan. The designation by the Committee shall be deemed to be
irrebuttable evidence that such individual is for all purposes a member of a
select group of management and highly compensated employees.

 

3.2           Participant Deferral Elections. Eligible Individuals may make
Deferral elections after the determination of their eligibility to participate
in the Plan in accordance with the procedures described herein.

 

(a)           An Eligible Individual may make an annual election to defer the
receipt of  up to 90% of his or her annual base compensation that is paid
through regular periodic payroll during each Plan Year.  In addition, an
Eligible Individual may elect to defer the receipt of up to 90% of any
performance or year-end bonus to be paid with respect to such Plan Year.  The
Deferral election shall only apply prospectively and is irrevocable during the
applicable Plan Year.

 

(b)           The amount of a Deferral election described in
Section 3.2(a) shall be stated either as a dollar amount or a percentage of a
Participant’s cash compensation, except as otherwise required by the Committee. 
A Deferral election made under Section 3.2(a) with respect to a bonus may be
stated as an amount over a dollar threshold (e.g., 10% over $50,000).

 

(i)            Unless otherwise specified in a Deferral election that is
authorized by the Committee, the Company shall withhold the amount elected pro
rata from each payroll period while the election is in effect.

 

(ii)           Deferrals will be withheld from a Participant’s compensation in
accordance with the Participant’s written Deferral elections.  The Company will
withhold from that portion of a Participant’s compensation that is not deferred,
in a manner determined by the Committee, applicable withholding and other taxes
applicable to any Deferrals or Company Contributions.

 

(c)           Deferral elections will be effective for the Plan Year that next
follows the date of the election, and must be submitted to the Committee no
later than December 31 of the year immediately prior to the Plan Year to which
the election applies.  However, an Eligible Individual may make an election at
any time within 30 days of the date that he or she first becomes eligible to
participate in the Plan; provided however, that such initial election shall
apply only with respect to compensation paid for services to be performed after
the election.  Unless stated otherwise in a Deferral election that is authorized
by the Committee, Deferral elections shall expire at the end of each Plan Year
and a new Deferral election shall be required for each succeeding Plan Year.

 

(d)           All elections made pursuant to this Plan will be made in
accordance with the procedures prescribed by the Committee, and must be timely
communicated to the Committee.

 

--------------------------------------------------------------------------------


 

3.3           Company Contributions.

 

(a)           The Company may in its discretion make a Contribution to be
credited to the Account of any or all Participants and/or Eligible Individuals,
or may make Contributions only to those Participants who made a Deferral
election for such Plan Year. Unless otherwise specified by the Company, Company
Contributions shall be effective as of the last day of each Plan Year and shall
be allocated to Accounts of Eligible Individuals who are employed or providing
services on the last day of the Plan Year.

 

(b)           All elections with respect to the time and form of payment made
regarding Deferrals pursuant to Section 5.1 will apply to Company Contributions
applicable to the same Plan Year in accordance with procedures established by
the Committee.

 

3.4           Benefit Accruals. The calculation of a Participant’s benefit
accrued under this Plan shall be made solely by reference to the value of the
Participant’s Account. Distributions pursuant to Article V shall be based upon
the value of the Participant’s Account, as adjusted for contributions, earnings,
losses and prior distributions and for any administrative expenses or taxes
charged thereto.

 

3.5           Vesting. Each Participant’s Account is 100% vested and
nonforfeitable at all times.

 

IV.           EARNINGS

 

4.1           Earnings. Earnings, gains and losses shall be credited to each
respective Account in accordance with the hypothetical investment experience of
any investment funds that are designated for the Plan by the Committee. Such
investment funds (e.g., mutual funds, pooled funds, corporate-owned life
insurance arrangements or any other arrangements, which may include fixed income
funds or investments in Company Stock) may be selected and designated by the
Committee from time to time in its sole discretion. Participants may direct the
investment of their Accounts in such investment funds in accordance with such
procedures as the Committee may adopt from time to time. Each Participant’s
Account shall be credited as of each valuation date (selected by the Committee
in its discretion) with income, gains or losses corresponding to the investment
performance of the funds selected by that Participant.

 

(a)           The sole purpose of the investment funds is to determine the
appropriate earnings credit for Participants’ Accounts, the value of which is
the basis for determining the benefits payable hereunder. Participants shall
have no interest whatsoever in any investment fund or any asset thereof. The
Company shall be under no duty to question any direction of a Participant with
respect to the investment, retention or disposition of investments selected by
the Participant. The Company shall be under no liability for any loss of any
kind that may result by reason of any action taken in accordance with the
directions of the Participant, or by reason of any failure to act because of the
absence of any such directions.

 

(b)           If a Participant gives no instructions with respect to the
investment of his or her Account, the Committee shall determine earnings on the
Participant’s Account pursuant to a default investment selected by the
Committee, which may include an investment in Company Stock.

 

--------------------------------------------------------------------------------


 

(c)           If the Committee does not designate one or more investment funds
for the investment of Plan Accounts, Accounts shall accrue earnings at a
crediting rate established in the sole and absolute discretion of the Committee;
provided, however, that such rate shall be a reasonable interest rate determined
in accordance with Treas. Reg. § 31.3121(v)(2)-1(d)(2).

 

4.2           No Warranties.  Neither the Board nor the Company warrants or
represents in any way that the value of each Participant’s Accounts will
increase and not decrease.  Each Participant assumes all risk in connection with
any change in such value.

 

V.            BENEFIT ELECTIONS AND DISTRIBUTIONS

 

5.1           Benefit Elections.

 

(a)           Commencement of Distribution. Except as required by Section 5.6,
distributions of amounts deferred in a Plan Year shall be made on July 1 of the
following year or as soon as administratively feasible thereafter, but in no
event later than December 31 of such payment year, or in such other time
selected by the Participant or designated by the Company at the time of the
Deferral election.  If a Participant does not select a time of distribution at
the time of a Deferral election, then distributions shall be made on July 1 as
provided above.  The Company is not required to allow a Participant to elect a
time of distribution other than July 1.

 

(b)           Form of Distribution. Distributions shall be made in the form of a
single lump sum or in such other form selected by the Participant at the time of
the Deferral election.  If a Participant does not select a form of payment at
the time of a Deferral election, then distributions shall be in the form of a
single lump sum.  The Company is not required to allow a Participant to elect a
form of distribution other than single lump sum.  Further, distributions may be
made either in cash or kind (including Company Stock) as designated at the time
of the Deferral election.

 

(c)           Election Changes.  Notwithstanding anything herein to the
contrary, to the extent allowed by the Committee a Participant may elect to
delay a payment or change the form of payment if (i) the election does not take
effect until at least 12 months after the date on which the election is made,
(ii) in the case of an election related to a payment not made upon Disability,
death or an unforeseeable emergency, the payment with respect to which such
election is made is deferred for a period of five years from the date such
payment would otherwise have been made and (iii) any election related to a
payment to be made upon a specified time may not be made less than 12 months
prior to the date of the first scheduled payment under the prior election.

 

5.2           Payments to Beneficiaries. Should a Participant die prior to
receiving a distribution of his or her entire Account balance, his or her
remaining Account balance shall be paid in a single sum to his or her
Beneficiary(ies) as soon as administratively feasible, but no later than 60 days
following such Participant’s death.

 

5.3           Right of Offset. To the extent permissible under section 409A of
the Code, the Company may offset from a Participant’s Account an amount for any
damages sustained by the Company or its Affiliates arising out of Participant’s
fraud, theft, or embezzlement of assets owned by the Company or its Affiliates.
Further, to the extent permissible under section 409A of the Code, the Company
may offset from a Participant’s Account amounts required for satisfaction of the
Participant’s debt to the Company or Affiliate that is incurred in the ordinary
course of Participant’s employment, provided that the offset

 

--------------------------------------------------------------------------------


 

shall occur at the same time and same amount that the debt would otherwise be
due and payable by the Participant and shall not exceed $5,000 in any year.  Any
such offsets will reduce the value of the Participant’s Account and reduce the
amount of benefits otherwise payable to the Participant.

 

5.4           Financial Hardship. In the case of an unforeseeable emergency, a
Participant may apply to the Committee for withdrawal from his or her Account to
the extent necessary to satisfy the emergency need. For purposes of this Plan,
the term “unforeseeable emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

(a)           Withdrawals for an unforeseeable emergency may not exceed the
amounts necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

 

(b)           The Committee shall have full and complete discretion to consider
and make a determination concerning a request for a hardship withdrawal. The
Committee is also entitled to reasonably rely upon the representations of a
Participant concerning his qualification for a hardship withdrawal. All
decisions of the Committee shall be final, binding and conclusive.

 

(c)           In the event of a Participant’s distribution as a result of an
unforeseeable emergency hereunder or hardship distribution pursuant to Treas.
Reg. §1.401(k)-1(d)(3) from a plan sponsored by the Company or its Affiliates,
any deferral elections for such Participant under this Plan shall be canceled. 
After such cancellation the Participant shall not be permitted to make another
deferral election under this Plan until the annual election period that ends
more than six months after such distribution(s).

 

5.5           Required Delay.  Notwithstanding the applicable provisions of this
Plan regarding timing of distribution of payments, the following special
rules shall apply in order for this Plan to comply with section 409A of the
Code: (i) to the extent the Participant is a “specified employee” (as defined
under section 409A of the Code) at the time of the Participant’s Separation from
Service and to the extent such applicable provisions of section 409A of the Code
and the regulations thereunder require a delay of such distributions by a
six-month period after the date of the Participant’s Separation from Service, no
such distribution shall be made prior to the date that is six months after the
date of the Participant’s Separation from Service, and (ii) any such delayed
payments shall be paid to the Participant in a single lump sum within ten
business days after the end of the six-month delay.

 

VI.           ADMINISTRATION

 

6.1           Administration Committee. This Plan shall be administered by the
Committee. The Committee shall have full discretionary power and authority to
interpret, construe and

 

--------------------------------------------------------------------------------


 

administer this Plan and the Committee’s interpretations and constructions
thereof, and actions thereunder, including the amount or recipient of the
payment to be made from this Plan, shall be binding and conclusive on all
persons for all purposes.

 

6.2           Funding. All benefits payable hereunder shall be unfunded for
purposes of section 83 of the Code and Title I of ERISA. The Plan constitutes a
mere promise by the Company to make benefit payments in the future.

 

(a)           The Company may, in its sole discretion (except as required by
Section 6.2(b)), establish a trust (the “Trust”) as a reserve for the benefits
payable hereunder and for the purposes stated in the Trust instrument. The
Company shall be the grantor of the Trust and the Trust shall be established for
the benefit of the Participants herein and, in the case of the insolvency or
bankruptcy of the Company, for the benefit of the general creditors of the
Company. To the extent that the Participants’ benefits are not paid from the
Trust, such benefits shall be paid from the general assets of the Company. The
Participants shall have no funded, secured or preferential right to payment
hereunder, but rather shall at all times have the status of a general unsecured
creditor.

 

(b)           Coincident with or immediately prior to the occurrence of a Change
in Control, the Company shall establish, if not previously established, and
shall fully fund the Trust in an amount that is adequate to pay all benefits due
hereunder upon the Change in Control.

 

6.3           Claims Procedure. Prior to or upon becoming entitled to receive a
benefit hereunder, a Participant or his or her Beneficiary (“Claimant”) shall
request payment of such benefits at the time and in the manner prescribed by the
Committee. The Committee may direct payment of benefits without requiring the
filing of a claim therefore, if the Committee has knowledge of such Claimant’s
whereabouts. The Committee shall provide adequate notice in writing as
prescribed pursuant to paragraph (b) below to any Claimant whose claim for
benefits under the Plan has been denied.

 

(a)           Such notice must be sent within 90 days of the date the claim is
received by the Committee unless special circumstances require an extension of
time for processing the claim. Such extension shall not exceed 90 days and no
extension shall be allowed unless, within the initial 90-day period, the
Claimant is sent an extension notice indicating the special circumstances
requiring the extension and specifying a date by which the Committee expects to
render its decision.

 

(b)           The Committee’s notice of denial to the Claimant shall set forth
the following:

 

(i)            the specific reason or reasons for the denial;

 

(ii)           specific references to pertinent Plan provisions on which the
Committee based its denial;

 

(iii)          a description of any additional material and information needed
for the Claimant to perfect his or her claim and an explanation of why the
material or information is needed;

 

--------------------------------------------------------------------------------


 

(iv)          a statement that the Claimant may request a review upon written
application to the Committee, review pertinent Plan documents, and submit issues
and comments in writing;

 

(v)           a statement that any appeal of the Committee’s adverse
determination must be made in writing to the Committee within 60 days after
receipt of the Committee’s notice of denial of benefits, and that failure to
appeal the action to the Committee in writing within the 60-day period will
render the Committee’s determination final, binding and conclusive; and

 

(vi)          the address of the Committee to which the Claimant may forward his
or her appeal.

 

(c)           If the Claimant should appeal to the Committee, the Claimant or a
duly authorized representative may submit, in writing, whatever issues and
comments the Claimant deems pertinent. The Committee shall re-examine all facts
related to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Committee shall advise the
Claimant in writing of its decision on the appeal, the specific reasons for the
decision, and the specific Plan provisions on which the decision is based. The
notice of the decision shall be given within 60 days of the Claimant’s written
request for review, unless special circumstances (such as a hearing) would make
the rendering of a decision within the 60-day period not feasible, but in no
event shall the Committee render a decision regarding the denial of a claim for
benefits later than 120 days after its receipt of a request for review. If an
extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the claimant prior to the
date the extension period commences.

 

6.4           Designation of Beneficiaries. Each Participant shall designate in
a writing prescribed by the Committee a Beneficiary(ies) and contingent
Beneficiary(ies) to whom benefits due hereunder shall be paid. If any
Participant fails to designate a Beneficiary or if the designated Beneficiary
predeceases the Participant, benefits due hereunder at that Participant’s death
shall be paid to his or her contingent Beneficiary or, if none, to the deceased
Participant’s surviving spouse, if any, and if none, to the Participant’s
children, per stirpes, and if none, to Participant’s parents, if surviving and,
if not, to the deceased Participant’s estate. A Participant may change a
Beneficiary designation in writing in accordance with the above procedures at
any time prior to his death.

 

VII.         MISCELLANEOUS

 

7.1           Non-assignment of Interest. No right to or interest in any payment
or benefit to a Participant shall be assignable by such Participant except by
will or the laws of descent and distribution. No right, benefit or interest of a
Participant hereunder shall be subject to anticipation, alienation, sale,
assignment, encumbrance, charge, pledge, hypothecation or set-off in respect of
any claim, debt or obligation, or to execution, attachment, levy or similar
process, or assignment by operation of law. Any attempt, voluntary or
involuntary, to effect any action specified in the immediately preceding
sentence shall, to the full extent permitted by law, be null, void and of no
effect; provided, however, that this provision shall not preclude a Participant
from

 

--------------------------------------------------------------------------------


 

designating one or more Beneficiaries to receive any amount that may be payable
to such Participant under the Plan after his death and shall not preclude the
legal representatives of the Participant’s estate from assigning any right
hereunder to the person or persons entitled thereto under his will, or, in the
case of intestacy, to the person or persons entitled thereto under the laws of
intestacy applicable to his estate.

 

7.2           Successors. This Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns and the Participants and
their heirs, executors, administrators, and duly appointed legal
representatives.

 

7.3           Amendment and Termination. The Company may at any time modify or
terminate this Plan by an amendment pursuant to an action that is approved by
the Company, as evidenced in a writing that is executed by an appropriate
officer or the Committee.  Prior to the occurrence of a Change in Control, the
Company may terminate the Plan and thereupon distribute all vested benefits
accrued hereunder, and no further Contributions to the Plan or credits to the
Accounts will be permitted.  Upon any other Plan termination, no further
Contributions to the Plan will be permitted, and distributions will be made in
accordance with the distribution elections that were made by Participants in
accordance with the terms of the Plan prior to its termination; provided,
however, that no distributions may be postponed by a Participant after Plan
termination.  Notwithstanding the foregoing, the Company may terminate the Plan
as permitted under section 409A of the Code and distribute the value of the
Participants’ Accounts to Participants in the manner and at the time determined
by the Company, in its sole discretion, as permitted by section 409A of the
Code.  No termination of this Plan shall cause an acceleration of any payments
due to a Participant (or Beneficiary) under this Plan, except as may be
permitted under section 409A(a)(3) of the Code and any accompanying regulations.

 

7.4           Taxes. All payments made hereunder shall be subject to all taxes
required to be withheld under applicable laws and regulations of any
governmental authorities in effect at the time of such payments.

 

7.5           Controlling Law. Except to the extent superseded by federal law,
the internal laws of the State of Tennessee shall be controlling in all matters
relating to the Plan, including construction and performance hereof.

 

7.6           TARP Regulations.  The Plan is intended to comply with the
Emergency Economic Stabilization Act of 2008 (“EESA”), as amended by the
American Recovery and Reinvestment Act of 2009 (“ARRA”), along with the interim
final rule published in the Federal Register by the Department of the Treasury
(the “Treasury”) on June 15, 2009 (the “Final Rule”), and any additional
regulations, guidance or requirements issued by the Treasury under ARRA,
collectively referred to as the “TARP Regulations.”  Notwithstanding anything in
the Plan to the contrary, the Company reserves the right to modify the Plan as
necessary to conform to any restrictions imposed under the TARP Regulations or
any other law applicable to the Company by virtue of being a TARP recipient. 
Furthermore, as a condition of participation in the Plan, the Participant agrees
to any modifications as the Company may deem necessary or appropriate to comply
with the TARP Regulations.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Tennessee Commerce Bancorp, Inc. has caused this instrument
to be executed by its duly authorized officer effective as of the date first
written above.

 

 

TENNESSEE COMMERCE BANCORP, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

This Exhibit is effective on August 1, 2010. The individual(s) listed below have
been identified by the Company to be members of a select group of management or
highly compensated employees of the Company, within the meaning of sections
201(2), 301(a)(3), and 401(a)(1) of ERISA, and have been designated by the
Company’s board of directors to participate in the Tennessee Commerce
Bancorp, Inc. Deferred Compensation Plan.

 

1.             [Name]

 

2.             [Name]

 

IN WITNESS WHEREOF, the secretary of the Company has executed this instrument,
to be effective August 1, 2010.

 

 

 

TENNESSEE COMMERCE BANCORP, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------